Name: 2000/426/EC: Commission Decision of 26 June 2000 amending Decision 1999/659/EC fixing an indicative allocation by Member State of the allocations under the European Agricultural Guidance and Guarantee Fund Guarantee Section for rural development measures for the period 2000 to 2006 (notified under document number C(2000) 1648)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  agricultural policy; NA;  economic geography
 Date Published: 2000-07-06

 Avis juridique important|32000D04262000/426/EC: Commission Decision of 26 June 2000 amending Decision 1999/659/EC fixing an indicative allocation by Member State of the allocations under the European Agricultural Guidance and Guarantee Fund Guarantee Section for rural development measures for the period 2000 to 2006 (notified under document number C(2000) 1648) Official Journal L 165 , 06/07/2000 P. 0033 - 0035Commission Decisionof 26 June 2000amending Decision 1999/659/EC fixing an indicative allocation by Member State of the allocations under the European Agricultural Guidance and Guarantee Fund Guarantee Section for rural development measures for the period 2000 to 2006(notified under document number C(2000) 1648)(2000/426/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)(1), and in particular Article 46(2) thereof,Whereas:(1) By Decision 1999/659/EC(2), the Commission determined the initial allocations to the Member States for rural development measures part-financed by the EAGGF Guarantee Section for the period 2000 to 2006.(2) For the sake of clarity and transparency, the expenditure covered by the funds allocated to the Member States by that Decision should be specified.(3) Payments from the EAGGF Guarantee Section for accompanying measures under Council Regulations (EEC) No 2078/92, (EEC) No 2079/92 and (EEC) No 2080/92(3), repealed on 1 January 2000, continue to be made in respect of the 2000 and following budget years. The funds allocated to the Member States for the period 2000 to 2006 also cover that expenditure.(4) Article 7 of Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the Agricultural Guidance and Guarantee Fund (EAGGF)(4), as last amended by Regulation (EC) No 2761/1999(5) states that for year n, account is to be taken of expenditure effected by the Member States from 16 October of year n-1 to 15 October of year n. As a consequence, expenditure incurred by the EAGGF Guarantee Section on measures under Regulations (EEC) No 2078/92, (EEC) No 2079/92 and (EEC) No 2080/92 since 16 October 1999 fall within the 2000 budget year and must be taken into account under the allocation for the period 2000 to 2006. Furthermore, payments made by the paying agencies from 16 October to 31 December 2006 are to be charged against the 2007 budget year.(5) It also transpires that the table in the Annex to the Decision laying down the initial allocations to the Member States does not allow the annual budget ceilings to be calculated accurately. That table should accordingly be replaced by a more detailed table setting out the amounts not to be exceeded by each Member State per year,HAS ADOPTED THIS DECISION:Article 1Decision 1999/659/EC is hereby amended as follows:1. The following paragraphs are added to Article 1:"The allocations referred to in the first paragraph shall also cover:(a) expenditure incurred by the EAGGF Guarantee Section on accompanying measures under Council Regulations (EEC) No 2078/92, (EEC) No 2079/92 and (EEC) No 2080/92 as from the 2000 budget year and, in accordance with the rules laid down in Article 7 of Commission Regulation (EC) No 296/96, payments by the paying agencies as from 16 October 1999;(b) the other rural-development measures approved before 1 January 2000 and included in the new programming pursuant to Article 4(2) and (3) of Commission Regulation (EC) No 2603/1999(6).For the period 16 October to 31 December 2006, the maximum amount eligible under the EAGGF for expenditure paid by the paying agencies of the Member States must not exceed the total expenditure incurred by those Member States in the period 16 October to 31 December 1999."2. The table in the Annex is replaced by that set out in the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 26 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 80.(2) OJ L 259, 6.10.1999, p. 27.(3) OJ L 215, 30.7.1992, pp. 85, 91 and 96.(4) OJ L 39, 17.2.1996, p. 5.(5) OJ L 331, 23.12.1999, p. 57.(6) OJ L 316, 10.12.1999, p. 26.ANNEXSupport for rural development (2000 to 2006)Annual allocations to Member States>TABLE>